DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	--- Claims 1-20 are pending in the present application.
--- This communication is the first action on the merits.
--- Claims 1-15 and 17-20 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/03/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung Song Machinery Co.(IDS)


a root device, the root device including:

a root support member (33), the root support member having an upper surface with a radius of curvature (see fig. 6 with an upper surface having a radius of curvature) 

at least one roller (37-1, 37-2), the roller having a longitudinal axis parallel to the
longitudinal axis of the pipe 2 and configured to rotate the pipe;
a base (31, fig. 6),

a lift mechanism (see lift unit 5, below the block 33) disposed below the root support member, the lift mechanism at least partially disposed within the base and configured to adjust the height of the root support member. In regards to a wind turbine apparatus configured to receive a portion of the  turbine blade, a roller configured to rotate the blade, a recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the apparatus is structurally capable of receiving a portion of a wind turbine blade and the roller is structurally capable of having a longitudinal axis parallel to the longitudinal axis of a blade and rotating the blade. Thus claim 1 is clearly anticipated by or fully met by Chung Song machinery.

Regarding claim 2, Chung Song Machinery discloses the apparatus of claim 1, wherein the lift mechanism includes a scissor lift having a plurality of struts (51-1, 51-2, 53-1, 53-2)

Regarding claim 3, Chung Song Machinery discloses the apparatus of claim 2, wherein at least two struts are connected at respective midpoints thereof.

Regarding claim 4, Chung Song Machinery discloses the apparatus of claim 2,
wherein the struts are pivotably connected to the base (struts are pivotally connected  to support bar 31 at hinge 63, and supporting roll 67) and transition from a first horizontal position (Fig. 8) to a second angled position (Fig.6)

Regarding claim 5, Chung Song Machinery discloses the apparatus of claim 4, 
wherein the second angled position is approximately 45 degrees (the angle between  strut 51-1 and 51-2 is approximately 45 degrees) (fig. 6).

Regarding claim 6, Chung Song Machinery discloses the apparatus of claim 1, wherein scissor lift is actuated via telescoping pistons (83, 55, fig. 6).

Regarding claim 7, Chung Song Machinery discloses the apparatus of claim 1,  , wherein at least one piston has a first end attached to a frame (11) and a second end attached to a strut (53-1)(fig. 6).

Regarding claim 9, Chung Song Machinery discloses the apparatus of claim 1, wherein the lift mechanism changes elevation of the root support member simultaneously with the rotation of the blade.
Regarding claim 11, similarly to claim 1, Chung Song machinery also discloses the lift mechanism having at least one pair of intersecting struts, the lift
mechanism having a first position wherein the struts are disposed in a generally coplanar configuration (fig. 8) and a second position wherein the struts are disposed in an angled configuration (fig. 6).

	Regarding claim 17, Chung Song Machinery discloses the apparatus of claim 11,
wherein the root device includes a removable mobility system (35, figs 6-9).

Regarding claim 18, Chung Song Machinery discloses the apparatus of claim 17, wherein the removable mobility system includes a mounting plate and casters (39, 38, figs 6-9).

Regarding claim 19, Chung Song Machinery discloses the apparatus of claim 18, wherein the mounting plate (39)is removably attached to the base (31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery in view of US 2016/0302545 to Berger.(IDS)

	Chung Song Machinery is silent wherein the lift mechanism includes a locking feature to secure the root support member at a predetermined height.
	Berger in the same field of scissor lifts teaches wherein the lift mechanism includes a locking feature (protrusion 215 engaging with spring loaded pin 245, Para [0034] to secure a root support member ((upper body 210, figs 1 and 5) at a predetermined height (upper body includes a locking mechanism comprising protrusion 215 engaging with spring loaded pin 245 to lock the lift mechanism along the uppe body 210 at variable heights, Para [0034], figs 5,6. It would have been obvious to one of ordinary skill in the art at the time before the effective date of the invention to modify Chung Song Machinery with the teaching of Berger. The motivation for doing so would be to allow greater adjustability of the turbine blade apparatus and ensure better compatibility with different sized and shaped blades.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery in view of WFT GMBH &CO (Hereinafter referred as WFT GMBH).(IDS)

WFT GMBH is in the art of a turning device for holding a rotor blade (para [002] and teaches wherein at least one roller (rollers 15, 16, figs 1-2) is configured as a conveyor belt (14 mounted on rollers, fig. 1). It would have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify Chung Song Machinery with the teaching of WFT GMBH for the purpose of increasing grip between the blade and the roller, thereby ensuring smoother rolling of blade . 
Regarding claim 20, Chung Song Machinery also does not expressly disclose wherein the root device includes a propulsion mechanism for rotating the wind turbine blade.  It would also have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify Chung Song Machinery with the teaching of WFT GMBH for the purpose of adjusting the load of the turbine blade on the apparatus, thereby increasing safety.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung Song Machinery in view of US 2014/0103277 to Cormack.(IDS)

	Regarding claim 12, Chung Song Machinery discloses the wind turbine blade apparatus of claim 11, but fails to explicitly disclose wherein the lift mechanism is housed within the base when in the first position.


Regarding claim 13, Chung Song Machinery discloses the wind turbine blade apparatus of claim 11, but fails to explicitly disclose wherein the lift mechanism includes a frame, the frame surrounding the struts.
Cormack is in the art of scissor lifting device and teaches wherein the lift mechanism includes a frame (lower frame 60, figs. 1-2), surrounding the struts.  It would also have been obvious to one of ordinary skill in the art at the time before the effective date of the claimed invention to modify Chung Song Machinery with the teaching of Cormack for the purpose of adding stability to a strut, thereby allowing it to lift heavier objects.

	Regarding claim 14, Chung Song Machinery discloses the wind turbine blade apparatus of claim 13, and further disclose at least one actuator(telescoping  pistons and cylinder 83 and 55 are actuators, fig. 6) having a first and second end, the first end attached to the frame and second end attached to a strut.



Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References to Pederson et al. discloses transportation of wind turbine blades with root support and lifting mechanism and/or scissor lift.  References to Paraskewik discloses a handling apparatus with strap, root support and roller conveyor belt. Reference Latvys discloses a scissor lift with height sensor system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632